Mr. Justice Van Orsdel
delivered the opinion of the Court:
This case turns entirely upon the supplemental contract, the only question being, Who, by its terms, was obligated as the moving party? We think the duty was clearly imposed upon the Scaggs heirs. They agreed to cause the plat to be approved by Woodward, Luckett, and Merillat. This was the condition precedent to all other conditions and obligations of the parties. Appellant obligated himself to sell land. Before he could carry out his part of the agreement, the owners were to put the land in condition to sell by the approval of the plat preparatory to its filing for record. Much is made' of appellant’s alleged failure to produce the Cook plat. A close perusal of the contract fails to disclose any agreement on his part to procure the Cook plat. But this contention falls for the reason that appellant did voluntarily procure the Cook plat and place it in escrow with the Continental Trust Company, where it could have been obtained for filing coincidentally with the Scaggs plat. Indeed, it was there when the supplemental contract was signed. It is urged, however, that appellant gave no notice óf the deposit in escrow of the Cook plat with the Continental Trust Company. Inasmuch as he was not required to procure it, he was not obligated to give any notice respecting it; but the undisputed evidence is that he did notify Luckett, and notice to him was notice to Woodward and Merillat.
Before appellant was obligated to put up a bond or mortgage notes as collateral security, it was the duty of the Scaggs heirs *511to have the plat approved by Woodward, Luckett, and Merillat, and deposited with the Washington Loan & Trust Company, or other depository, for record coincidentally with the Cook plat. It is useless to speculate as to whose duty it was to procure the Cook plat, since the Scaggs heirs totally failed in the condition precedent of depositing the approved plat. Counsel for appellees complain of the failure of appellant to produce the Scaggs plat for approval. We fail to find any provision in the contract which imposed upon him the obligation of hunting up Woodward, Luckett, and Merillat for the purpose of inducing them to perform a duty which the Scaggs heirs had assumed. The plat had been prepared by the surveyor of the District at the appellant’s expense, and filed as an exhibit in the pending equity cause, where it was equally available to all parties concerned. It might be inferred from the brief of counsel that appellant had in some mysterious manner concealed and withheld the plat to prevent its approval, but the record supports no such implication. It does appear, however, that appellant did procure the Scaggs plat, which had been approved by Woodward. In company with Cook he took it to the Washington Loan & Trust Company to deposit with the Cook plat to await the approval of Luckett and Merillat, but the trust company refused to receive it. Appellant then deposited it with the Cook plat with the Continental Trust Company, and, as he testifies, requested Merillat and Luckett to approve it, which they neglected or refused to do. We can find -no indication of bad faith on the part of appellant. Indeed, he did much more to facilitate matters than he vras required to do by the terms of the contract.
The contract is clear, and not difficult of interpretation; and the duties of the parties are clearly expressed. No action was required on the part of appellant until the approval of the Scaggs plat, and until that obligation was discharged, appellees have no standing in equity to enforce default against appellant.
The decree is reversed with costs, and the cause remanded for a decree dismissing the original, cross, and supplemental bills.

Reversed and reifimided.